*1024Memorandum: Although the comments of the prosecutor in summation which defendant claims denied him a fair trial were intemperate and would have been better left unsaid, they were isolated and could not have affected the outcome. "In view of the overwhelming evidence of guilt, there is no likelihood that a new trial would produce a different result and any errors committed are deemed to be harmless” People v Davis, 112 AD2d 722, 724). (Appeal from judgment of Supreme Court, Erie County, Celli, J. — criminal possession of forged instrument, second degree.) Present — Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.